DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 last line: “the joint angle” should be changed to read “the joint angles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: 
A computer-implemented foot-waist coordinated gait planning method for a legged robot, comprising executing on a processor steps of: 
obtaining an orientation of each foot of the legged robot, and calculating a positional compensation amount of each ankle of each foot of the legged robot based on the orientation of the foot; 
obtaining an orientation of a waist of the legged robot, and calculating a positional compensation amount of each hip of the legged robot based on the orientation of the waist; 
calculating a hip-ankle positional vector of the legged robot, wherein the hip-ankle positional vector is a positional vector from the hip to the ankle; 
compensating the hip-ankle positional vector based on the positional compensation amount of the ankle and the positional compensation amount of the hip to obtain the compensated hip-ankle positional vector; and 
performing an inverse kinematics analysis on the compensated hip-ankle positional vector to obtain joint angles of the legged robot.

Step 1: Statutory category – Yes
	Claim 1 recites a method. Hence, claim 1 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental Process
	The Office submits that the forgoing the foregoing bolded limitations of claim 1 constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
	The bolded limitations of “…calculating a positional compensation amount of each ankle of each foot…”, … calculating a positional compensation amount of each hip…”, “…calculating a hip-ankle positional vector of the legged robot…”, and “performing an inverse kinematics analysis..” are directed to mental processes of performing math and analysis for calculating positional compensation for ankle, hip and hip-ankle positional vector based obtained information (see MPEP2106.04(a)(2)(III).
	The bolded limitations of ““…compensating the hip-ankle positional vector based on the positional compensation amount of the ankle and the positional compensation amount of the hip to obtain the compensated hip-ankle positional vector…” and “performing an inverse kinematics analysis” are also directed to mathematical concepts as supported by the specification and per the claimed combination as a whole, MPEP2106.04(a) (2)(I).

Step 2A Prong Two: Practical Application – No
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recites an additional limitation of “a processor”. This additional limitation is recited at a high level of generality and merely automates the calculating and compensating steps, therefore acting as a generic computer to perform the abstract idea. The additional limitation is claimed generically and operating in their ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a generic processor. 
	Claim 1 recites additional limitations of “obtaining an orientation of each foot of the legged robot” and “obtaining an orientation of a waist of the legged robot”. These additional limitations are no more than mere necessary data gathering of information, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Accordingly, even in combination, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. 

Step 2B: Inventive Concept – No 
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited judicial exception, i.e. whether any additional limitation, or combination of additional limitations, adds an inventive concept to the claim. 
	As discussed in to Step 2A Prong Two, the additional limitation of “a processor” in the claim amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B.
	Under the 2019 PEG, a conclusion that an additional limitation is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitations of ““obtaining an orientation of each foot of the legged robot” and “obtaining an orientation of a waist of the legged robot” are considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication of specific tools or technologies used to obtain the orientations other than generic computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.5(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g).
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

	Claim 2 further recites steps of “determining the initial position of a supporting oint between the foot of the legged robot and a ground based on the orientation of the foot” and “calculating the positional compensation amount of the ankle of the legged robot based on the orientation of the foot and the initial position of the supporting point”. These steps cover performance using mental processes, and are done, as recited generically in the claim, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 2 is ineligible. 

	Claim 3 further recites steps of “determining a first component of an initial vector based on a pitch angle in the orientation of the foot, wherein the initial vector is a vector from an ankle of the legged robot to the initial position of the supporting point”, “determining a second component of the initial vector based on a roll angle in the orientation of the foot”, and “determining a third component of the initial vector based on the height of the ankle of the legged robot”. These steps cover performance using mental processes and mathematical concepts, and are done, as recited generically in the claim, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 3 is ineligible.

	Claim 4 further recites steps of “calculating a first positional compensation amount of the ankle based on a yaw angle in the orientation of the foot and the initial vector”, “calculating a second positional compensation amount of the ankle based on the pitch angle, the roll angle and the yaw angle in the orientation of the foot and the initial vector”, and “using a sum of the first positional compensation amount of the ankle and the second positional compensation amount of the ankle as the positional compensation amount of the ankle”. These steps cover performance using mental processes and mathematical concepts, and are done, as recited generically in the claim, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 3 is ineligible.
	
	Claim 5 recites a step of “calculating the positional compensation amount of the hip of the legged robot based on the first orientation, the second orientation, and the hip distance”. This step covers performance using mental processes and mathematical concepts, and are done, as recited generically in the claim, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Claim 5 further recites an additional limitation of “obtaining a first orientation, a second orientation, and a hip distance, wherein the first orientation is an orientation of the waist of the legged robot in a world coordinate system, the second orientation is an orientation of the waist of the legged robot in a waist coordinate system, and the hip distance is a distance from an origin of the waist coordinate system to the hip”. This additional limitation is no more than mere data gather by obtaining data information, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)) and thus does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 5 is ineligible.

	Claim 7 further recites steps of “calculating a hip positional vector in a foot coordinate system based on the compensated hip-ankle positional vector and the orientation of the foot”, and “performing the inverse kinematics analysis on the hip positional vector to obtain the joint angle of the legged robot”. These steps cover performance using mental processes and mathematical concepts, and are done, as recited generically in the claim, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 7 is ineligible.

	Claims 6, 8, 9, and 10 further recites steps of calculating using mathematical formulas. These steps are directed to mathematical concepts, and are done, as recited generically in the claims, by a generic processor which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claims 6, 8, 9, and 100 are ineligible.

	Claims 11-20 are rejected for similar reasons above with a difference that claims 11-20 recite an apparatus, which is one of the four statutory categories under Step 1. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and similarly cited claim 18 recite the formula of             
                
                    
                        A
                        S
                    
                    ⃑
                
                =
                
                    
                        R
                    
                    
                        Z
                    
                
                
                    
                        y
                        a
                        w
                    
                
                *
                
                    
                        (
                        l
                        l
                        ,
                        d
                        d
                        ,
                        h
                        h
                        )
                    
                    
                        T
                    
                
            
        . However, the claim does not identify or define the definition of             
                
                    
                        A
                        S
                    
                    ⃑
                
            
        ,             
                
                    
                        (
                        l
                        l
                        ,
                        d
                        d
                        ,
                        h
                        h
                        )
                    
                    
                        T
                    
                
            
         and each variable             
                l
                l
                ,
                d
                d
                ,
            
         and             
                h
                h
            
        . Therefore, these undefined variables render the claim unclear and indefinite. 
Claim 9 and similarly cited claim 19 recite the formula of             
                S
                
                    
                        A
                    
                    
                        '
                    
                
                =
                
                    
                        R
                    
                    
                        Z
                    
                
                
                    
                        y
                        a
                        w
                    
                
                
                    
                        R
                    
                    
                        y
                    
                
                (
                p
                i
                t
                c
                h
                )
                
                    
                        R
                    
                    
                        x
                    
                
                (
                r
                o
                l
                l
                )
                *
                
                    
                        (
                        -
                        l
                        l
                        ,
                        -
                        d
                        d
                        ,
                        -
                        h
                        h
                        )
                    
                    
                        T
                    
                
            
        . However, the claim does not identify or define the definition of             
                S
                
                    
                        A
                    
                    
                        '
                    
                
            
        ,             
                
                    
                        R
                    
                    
                        Z
                    
                
                
                    
                        y
                        a
                        w
                    
                
                ,
                 
                 
                
                    
                        (
                        -
                        l
                        l
                        ,
                        -
                        d
                        d
                        ,
                        -
                        h
                        h
                        )
                    
                    
                        T
                    
                
            
         and each variable             
                l
                l
                ,
                d
                d
                ,
            
         and             
                h
                h
            
        . Therefore, these undefined variables render the claim unclear and indefinite.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 and similarly cited claim 11 recites the limitations of “obtaining an orientation of each foot…” and “obtaining an orientation of a waist…”. However, the written description fails to disclose specific algorithm for performing the claimed function. The specification lacks clear, concise and exact terms as to how the orientations are obtained. Accordingly, it does not appear that the Applicant had possession of the claimed limitation. 
	Claims 2-10 and 12-20 are rejected for being dependent upon previously rejected base claims. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 2007/0267994 A1).
a.	Regarding claim 1, Sugihara teaches:
A computer-implemented foot-waist coordinated gait planning method for a legged robot (Figs. 1, 4-7), comprising executing on a processor steps of: 
obtaining an orientation of each foot of the legged robot ([0090], [0093], “the target attitude                         
                            
                                
                                    D
                                
                                
                                    L
                                    0
                                
                            
                        
                     of the left sole 38”), and calculating a positional compensation amount of each ankle of each foot of the legged robot based on the orientation of the foot ([0090], “Furthermore, the left leg input position calculating device 142 calculates the position of the left ankle joint 37 on the basis of … the target attitude                         
                            
                                
                                    D
                                
                                
                                    L
                                    0
                                
                            
                        
                     of the left sole 38”; [0093], “Furthermore, the left leg input position calculating device 142 calculates the position of the left ankle joint 37 on the basis of the target position                         
                            
                                
                                    P
                                
                                
                                    L
                                    0
                                
                            
                        
                     of the left sole 38, the target attitude                         
                            
                                
                                    D
                                
                                
                                    L
                                    0
                                
                            
                        
                     of the left sole 38, and the positional relationship between the left ankle joint 37 and the representative point L of the left sole 38 that has been taught in advance.”); 
obtaining an orientation of a waist of the legged robot ([0093], “the target attitude                         
                            
                                
                                    D
                                
                                
                                    W
                                    1
                                
                            
                        
                     of the torso 12”), and calculating a positional compensation amount of each hip of the legged robot based on the orientation of the waist ([0090], “The left leg input position calculating device 142 calculates the position of the left hip joint 31 on the basis of the target position                         
                            
                                
                                    P
                                
                                
                                    W
                                    0
                                
                            
                        
                     of the torso 12, the target attitude                         
                            
                                
                                    D
                                
                                
                                    W
                                    0
                                
                            
                        
                     of the torso 12, and the positional relationship between the left hip joint 31 and the representative point W of the torso 12 that has been taught in advance.”; [0093], “The left leg input position calculating device 142 calculates the position of the left hip joint 31 on the basis of … the target attitude                         
                            
                                
                                    D
                                
                                
                                    W
                                    1
                                
                            
                        
                     of the torso 12, and the positional relationship between the left hip joint 31 and the representative point W of the torso 12 that has been taught in advance.”); 
calculating a hip-ankle positional vector of the legged robot, wherein the hip-ankle positional vector is a positional vector from the hip to the ankle (Fig. 5, [0093], “Then, the left leg input position calculating device 142 calculate a vector                         
                            
                                
                                    H
                                
                                
                                    L
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            L
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            L
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            L
                                            1
                                        
                                    
                                
                            
                        
                     that points from the position of the left ankle joint 37 to the position of the left hip joint 31.”); 
compensating the hip-ankle positional vector                         
                            
                                
                                    H
                                
                                
                                    L
                                    2
                                
                            
                        
                     (Fig. 7) based on the positional compensation amount to obtain the compensated hip-ankle positional vector ([0096]-[0097], The modified gait data, the vector                         
                            
                                
                                    H
                                
                                
                                    L
                                    2
                                
                            
                        
                    , is calculated by adding the displacement amount                         
                            
                                
                                    d
                                    z
                                
                                
                                    L
                                
                            
                        
                     to the vector                         
                            
                                
                                    H
                                
                                
                                    L
                                    1
                                
                            
                        
                    ); and
performing an inverse kinematics analysis on the compensated hip-ankle positional vector to obtain joint angles of the legged robot (Fig. 9, [0109], “In step S12, the gait data modified in step S8 (except the height coordinate of the torso 12) and the torso target height coordinate modified in step S10 are input to the joint angle calculating device 118, and the joint angle calculating device 118 calculates the joint angles θ1 (t), θ2 (t), θ3 (t), . . . of the robot 6 by solving inverse kinematics.”).
Sugihara does not explicitly teach the positional compensation amount is the positional compensation amount of the ankle and the positional compensation amount of the hip. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sugihara to compensating the hip-ankle positional vector based on the positional compensation amount of the ankle and the positional compensation amount of the hip, since the displacement amount                         
                            
                                
                                    d
                                    z
                                
                                
                                    L
                                
                            
                        
                     as disclosed in Sugihara is the difference between the vector                         
                            
                                
                                    H
                                
                                
                                    L
                                    2
                                
                            
                        
                     and                         
                            
                                
                                    H
                                
                                
                                    L
                                    1
                                
                            
                        
                     as seen in Fig. 6 and therefore would be calculated based on the positional change of the hip and the positional change of the ankle.  

13.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 2007/0267994 A1), in view of Kwak et al. (US 8,301,303 B2).
a.	Regarding claim 2 and similarly cited claim 12, Sugihara fails to specifically teach wherein the step of calculating the positional compensation amount of the ankle of the legged robot based on the orientation of the foot comprises: determining the initial position of a supporting point between the foot of the legged robot and a ground based on the orientation of the foot; and calculating the positional compensation amount of the ankle of the legged robot based on the orientation of the foot and the initial position of the supporting point.
However, Kwak teaches:
determining the initial position of a supporting point between the foot of the legged robot and a ground based on the orientation of the foot (Col. 2 lines 35-44); and 
calculating the positional compensation amount of the ankle of the legged robot based on the orientation of the foot and the initial position of the supporting point (Col. 2 lines 45-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sugihara to determining the initial position of a supporting point between the foot of the legged robot and a ground based on the orientation of the foot and calculating the positional compensation amount of the ankle of the legged robot based on the orientation of the foot and the initial position of the supporting point, as taught by Kwak. Such modification allows the robot to maintain balance while in contact with the ground. 

Allowable Subject Matter
14.	Claims 3-10 and 13-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tagami et al. (US 5,808,433 A) teaches a method for generating a gait of a two-legged walking robot.
Lee et al. (US 9,073,209 B2) teaches a walking robot capable of implementing a balancing action to ensure a stable walking on uneven ground based on an FSM-based walking control method.
Moridaira (US 2015/0202768 A1) teaches a biped walking robot control method including a weight detection step of detecting weights applied to a ground respectively by a right leg and a left leg of an operator, a target ZMP calculation step of calculating a target ZMP when the biped walking robot produces weights having a ratio of the detected right leg weight and left leg weight, and a control step of controlling the biped walking robot in accordance with the calculated target ZMP.
Fukuda et al. (US 2008/0258669 A1) teaches a walking robot using passive movement to rotate an ankle joint of a grounded leg link.
Kawai et al. (US 2006/0195223 A1) teaches calculating displacements of respective joints corresponding to respective joint elements of a two-legged walking mobile robot.
Takenaka et al. (US 5,432,417) teaches a locomotion control system for a biped walking robot having a body and two legs each connected to the body through a hip joint and each having ankle joint adjacent to its foot portion.
Zaier (US 2007/0145930 A1) teaches determining motions of a robot by determining a plurality of frames at a plurality of different time points. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664